DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 03/09/2021.
Claims 1-2, 4, 6, 8 and 10-11 are pending. Claims 3, 5, 7 and 9 are canceled. 
Allowable Subject Matter
Claims 1-2, 4, 6 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites limitation to a system for desulfurizing a gasoline stream, the system comprising:
a first and second hydrodesulfurization unit with intermediate separation of light gases, a third unit with a specific thiophenic polishing reactor and light gas separation and, a heating unit, and a final unit with a mercaptan polishing reactor.
The closest prior art Dalai et al (US 2018/0155640) discloses a system for reducing the sulfur content of FCC naphtha, the process includes introducing a FCC naphtha feed to a selective hydrogenation zone to form a hydrogenated feed, separation the hydrogenated feed into a light fraction and a heavy fraction, treating the heavy fraction with a selective hydrodesulfurization zone to form a desulfurized stream which contains mercaptans, separating the desulfurized stream into a mercaptan rich stream and a mercaptan lean stream and subsequently treating the 
Dalai further discloses utilizing at least three polishing reactors and/or catalyst operating at a temperature of about 280°C to 380°C (536°F - 716°F) (see figure 2, unit 340, see paragraph 0050).
However Dalai fails to teach or suggest to one with ordinary skill in the art, at the time of filing, to utilize a two specific polishing reactors system in series (i.e. one thiophenic reactor and one mercaptan polishing reactor having a different activity, with an intermediate heating step as claimed.
Consequently it is the Examiner position that the claimed invention is patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/           Examiner, Art Unit 1771     

/Randy Boyer/
Primary Examiner, Art Unit 1771